COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §

                                                 §               No. 08-12-00350-CR
                                                 §        AN ORIGINAL PROCEEDIN IN
 IN RE: BRIAN ENGLETON
                                                 §                  MANDAMUS
                                                 §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Brian Engleton, has filed a pro se “Motion for Writ of Mandamus” which we will

treat as a petition for writ of mandamus, requesting that this Court compel a ruling on his “Motion

to Quash The ID” from the judge of the 120th District Court. Engleton’s Motion to Quash the ID

was filed on January 25, 2012 in the district court but has not been ruled on.

       We note that Engleton’s petition states that “Defendant’s court appointed attorney refuses

to pursue his obligation to provide effective assistance.” Engleton has counsel in the criminal

proceeding before the trial court. Criminal defendants are not entitled to hybrid representation,

i.e., representation partly by counsel and partly by themselves, on appeal. See Robinson v. State,

240 S.W.3d 919, 922 (Tex.Crim.App. 2007); Patrick v. State, 906 S.W.2d 481, 498

(Tex.Crim.App. 1995). A trial court has no legal duty to rule on pro se motions or petitions filed

with regard to a criminal proceeding in which the defendant is represented by counsel. See

Robinson, 240 S.W.3d at 922. Because Engleton has counsel, he must look to his counsel for

representation. We also note that under TEX.R.APP.P. 52.3(j), Engleton has not provided the

necessary certification in support of his petition for writ of mandamus.

       Accordingly, the petition for writ of mandamus is denied. See TEX.R.APP.P. 52.8(a).
November 30, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  2